Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims (12, 18, 19, 22) are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Strbuncelj (US006601828B2).
Regarding Claim 12, Strbuncelj teaches:
An elevator drive unit (a hoist machine 1), comprising: a drive shaft (12), including a drive section (traction sheave 20, traction surface 22) configured to drive a drive belt (elevator rope), an electromotor (hoist motor 10) configured to drive the drive shaft (12), the electromotor (hoist motor 10) including a stator (see stator around rotor 16 in Fig.2 ) and a rotor (16,), a brake (14.) configured to brake the drive shaft (12), and a frame (30) configured to support the drive shaft (12), the stator (see stator around rotor 16 in Fig.2) and the brake (14). 

Regarding Claim 18, Strbuncelj teaches all the limitations of claim 12 above:
Strbuncelj teaches: 
… the frame (30) comprises a first bearing support (bearing stands 42) and a second bearing support (bearing stands 44), each bearing support (bearing stands 42, 44) configured to accommodate a bearing of the drive shaft (output shaft 12), the first bearing support (bearing stands 42) located axially between the second bearing support (bearing stands 44) and the stator (see stator around rotor 16 in Fig.2). 

Regarding Claim 19, Strbuncelj teaches all the limitations of claim 18 above:
Strbuncelj teaches: 
… the stator (Fig.2) is fixed (… bolts, rivets, or the like to secure the motor 10 to the frame and to secure the frame in position; Col.5, ln.32-34) to the frame (30) on a side of the stator (Fig.2) axially opposite to the first bearing support (bearing stands 42) and the second bearing support (bearing stands 44). 

Regarding Claim 22, Strbuncelj teaches all the limitations of claim 12 above:
Strbuncelj teaches: 
An elevator installation, comprising the elevator drive unit (a hoist machine 1) of claim 12.   

Claim (16, 17, 20, 21) are rejected under 35 U.S.C. 103 as being unpatentable over Strbuncelj (US 006601828 B2), and further in view of Nakamura (US 20010048253 A1).
Regarding Claim 16, Strbuncelj teaches all the limitations of claim 12 above:
Strbuncelj does not teaches: 
… the frame comprises a bridging section axially bridging the stator, the bridging section comprises a ventilating opening, on or in which a ventilating unit is provided.

However, Nakamura teaches in (Pg.1, 0004; Pg.2, 0028):
… the frame comprises a bridging section axially bridging the stator, (portion of the motor frame 23… above the horizontal plane H, including a central axis A of the motor frame 23, portion of the motor frame 23… below the horizontal plane H), the bridging section (motor frame 3) comprises a ventilating opening (ventilation passage 8 for cooling the Stator 5 and the rotor 6), on or in which a ventilating unit (ventilation passage 8) is provided.

Regarding Claim 17, Strbuncelj teaches all the limitations of claim 16 above:
Strbuncelj does not teaches: 
… the ventilating unit is configured to ventilate the stator.  

However, Nakamura teaches in (Pg.1, 0004)
… the ventilating unit (ventilation passage 8) is configured to ventilate the stator (ventilation passage 8 for cooling the Stator 5 and the rotor 6).  

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strbuncelj by incorporating a bridging section axially bridging the stator and a ventilating unit as taught by Nakamura in order to cool down the motor.

Regarding Claim 20, Strbuncelj teaches all the limitations of claim 12 above:
Strbuncelj does not teaches: 
… the frame comprises a bridging section axially bridging the stator

 However, Nakamura teaches in (Pg.2, 0028):
 … the frame comprises a bridging section axially bridging the stator (portion of the motor frame 23… above the horizontal plane H, including a central axis A of the motor frame 23, portion of the motor frame 23… below the horizontal plane H).

Regarding Claim 21, Strbuncelj teaches all the limitations of claim 20 above:
Strbuncelj does not teaches: 
… the frame comprises two bridging sections located on a radially opposite side of the stator. 

However, Nakamura teaches in (Pg.2, 0028):
… the frame comprises two bridging sections located on a radially opposite side of the stator (portion of the motor frame 23… above the horizontal plane H, including a central axis A of the motor frame 23, portion of the motor frame 23… below the horizontal plane H).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strbuncelj by incorporating a bridging section axially bridging the stator as taught by Nakamura in order to install a ventilating unit around the stator and dissipate heat.


Claim (13,14,15,) are rejected under 35 U.S.C. 103 as being unpatentable over Strbuncelj (US 006601828 B2), and further in view of Barrio (US 20110240410 A1).
Regarding Claim 13, Strbuncelj teaches all the limitations of claim 12 above:
Strbuncelj does not teaches: 
The elevator drive unit of claim 12 wherein the brake includes a rotating first brake partner.  

However, Barrio teaches: 
… the brake includes a rotating first brake partner (disk 22). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strbuncelj by incorporating the functioning description of each part of the brake as taught by Barrio in order to specify the role of each part of it. 

Regarding Claim 14, Strbuncelj teaches all the limitations of claim 13 above:
Strbuncelj does not teaches: 
The elevator drive unit of claim 13 wherein the drive unit comprises a brake shield, the brake shield comprising a non-rotating second brake partner interacting with the rotating first brake partner, and wherein the brake shield connects the stator.   

However, Barrio teaches: 
… the drive unit (elevator machine 10) comprises a brake shield (housing 30; rigid portion of the brake; Pg.1, 0019), the brake shield comprising a non-rotating second brake partner (caliper arrangement 32) interacting with the rotating first brake partner (disk 22), and wherein the brake shield (housing 30; rigid portion of the brake; Pg.1, 0019) connects the stator (motor 12).   

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strbuncelj by incorporating a brake shield as taught by Barrio in order to connect the stator and house the first and second brake partner. 

Regarding Claim 15, Strbuncelj teaches all the limitations of claim 14 above:
Strbuncelj does not teaches: 
The elevator drive unit of claim 14 wherein the brake shield is located axially between the brake and the stator. 

However, Barrio teaches:
wherein the brake shield (housing 30; rigid portion of the brake; Pg.1, 0019) is located axially between the brake (20) and the stator (motor 12). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strbuncelj by incorporating a brake shield located axially between the brake and the stator as taught by Barrio in order to connect the stator to the housing of the first and second brake partner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.K.K./Examiner, Art Unit 3655                                                                                                                                                                                                        
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655